
	

113 HR 5637 IH: Consumer Debt Forgiveness Tax Relief Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5637
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Peters of California (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for discharge
			 of consumer indebtedness.
	
	
		1.Short titleThis Act may be cited as the Consumer Debt Forgiveness Tax Relief Act of 2014.
		2.Exclusion from gross income for discharge of consumer indebtedness
			(a)In generalParagraph (1) of section 108(a) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and
			 inserting , or, and by adding at the end the following:
				
					(F)the indebtedness discharged is qualified consumer indebtedness..
			(b)Special rules relating to qualified consumer indebtednessSection 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(j)Special rules relating to qualified consumer indebtedness
						(1)Qualified consumer indebtedness definedFor purposes of this section, the term qualified consumer indebtedness means any indebtedness of a natural person arising out of a transaction in which the money,
			 property, or services which are the subject of the transaction are
			 primarily for personal, family, or household purposes.
						(2)Overall limitationThe aggregate amount of discharged indebtedness treated as qualified consumer indebtedness for the
			 taxable year shall not exceed the excess (if any) of—
							(A)$2,500, over
							(B)the aggregate amounts treated as qualified consumer indebtedness with respect to such taxpayer for
			 all prior taxable years..
			(c)Effective dateThe amendments made by this section shall apply to indebtedness discharged after the date of the
			 enactment of this Act.
			
